Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) made and entered
into effective as of this 19th day of December, 2008 (the “Effective Date”), is
by and between Cyberonics, Inc., a Delaware corporation (the “Company”), and
Daniel J. Moore (the “Executive”).


WHEREAS, Executive is a key employee of the Company; and


WHEREAS, the Company and Executive previously entered into an Employment
Agreement, as amended (the “Agreement”) in order to encourage Executive’s
attention and dedication to the Company as a member of the Company’s management,
in the best interests of the Company and its shareholder;


WHEREAS, the Agreement remains in full force and effect as of this date;


WHEREAS, the Company and Executive desire to amend the terms and conditions of
the Agreement so as to bring those terms and conditions into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and to continue
Executive’s employment with the Company upon those amended terms and conditions.


THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree to modify the
Agreement as follows:


 
1.
Section 7 shall be amended to replace the last sentence with the following:



“If awarded, the Annual Bonus for a fiscal year shall be paid in the fiscal year
following such fiscal year after the Compensation Committee determination of the
achievement of the Bonus Objectives but no later than the 15th day of the third
month of such subsequent fiscal year and shall be subject to all amounts
required to be withheld by federal, state or local law and all applicable
deductions properly authorized by Executive or required by law.”


 
2.
Section 8(c) is hereby amended to add the following sentences at the end of the
section:



"Executive shall submit to the Company accounts and records of each such expense
within thirty (30) days after the later of (i) Executive’s incurrence of such
expense or (ii) Executive’s receipt of the invoice for such expense.  If such
expense qualifies for reimbursement, then the Company shall reimburse Executive
the expense within thirty (30) days thereafter.  In no event will such expense
be reimbursed after the close of the calendar year following the calendar year
in which that expense is

 
 

--------------------------------------------------------------------------------

 

 incurred.  The amount of reimbursement to which Executive may become entitled
in any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year.  Executive’s right to
reimbursement cannot be liquidated or exchanged for any other benefit or
payment.”


 
3.
Section 14(a) shall be amended to replace the provision in its entirety with the
following:



“(a)           Non-Renewal by the Company.  If the Company elects not to renew
or extend the Employment Period, the Company shall pay and provide to Executive
the compensation and benefits provided under this Agreement for the remainder of
the Employment Period and thereafter, the Company shall pay a lump sum payment
in cash in an amount, if any, determined by multiplying (i) the sum of
Executive’s (A) Base Salary and (B) Target Bonus Amount for the year of
termination by (ii) the fraction obtained by dividing (X) the difference between
365 and the number of days from the date of the Company’s Non-Renewal Notice to
the expiration of the Employment Period by (Y) 365.  Subject to the holdback and
interest provisions of Section 26, such payment shall be made within sixty (60)
days following Executive’s Separation from Service provided that the Release
required under Section 14(f) has become effective during such sixty (60)-day
period following any applicable revocation period.  Following such payments, the
Company shall have no further obligations to Executive other than as may be
required by law.”


 
4.
Section 14(e) shall be amended to replace the provision in its entirety with the
following:



"(e)           By the Company Without Cause or by the Executive for Good
Reason.  Except as otherwise provided in Section 16, if either the Company
terminates the Executive’s employment Without Cause, or the Executive terminates
his employment for Good Reason, then the Company shall pay and provide to the
Executive the following benefits:


(i)           a payment equal to two times the sum of (A) Base Salary and (B)
the average bonus amount paid Executive for the past two fiscal years (or, if
the termination occurs prior to the second anniversary of the Start Date, sixty
percent (60%) of the Target Bonus Amount for the year of termination).  Subject
to the holdback and interest provisions of  Section 26, such payment shall be
made within sixty (60) days following the Executive’s Separation from Service
provided that the Release required under Section 14(f) has become effective
during such sixty (60)-day period following any applicable revocation period;


(ii)           the restrictions on that number of Time-Vested Shares shall
immediately lapse as would otherwise have lapsed if the Executive had remained
employed with the Company for a period through the date that is twelve (12)
months from the date of termination (or, if the termination occurs prior to the
second anniversary of the Start Date, through the second anniversary of the
Start Date, if later);



--------------------------------------------------------------------------------


(iii)           the restrictions on that number of Performance-Vested Shares
shall lapse as determined by the Board in good faith to represent the extent of
progress, if any, toward attainment of the performance criteria as set in
accordance with Section 10 as of the date of Executive’s termination, based upon
the Board’s good faith application of the principles established in accordance
with Section 10 to the appropriate performance criteria;


(iv)           provided Executive and/or his eligible dependents timely elects
to continue their healthcare coverage under the Company’s group health plan
pursuant to the Consolidated Omnibus Reconciliation Act (“COBRA”), the Company
shall reimburse Executive for the costs he incurs to obtain such continued
coverage for himself and his eligible dependents for a period of eighteen
(18)-months measured from the termination date.  In addition, the Company shall
reimburse Executive for the costs he incurs to obtain continued coverage for
himself and his eligible dependents substantially equivalent to the Company’s
group healthcare benefits for an additional period of up to six months
thereafter, provided that the Company’s obligations during this six month period
shall not exceed 200% of the Company’s applicable COBRA premiums for similarly
situated COBRA beneficiaries.  The benefits outlined in this Section 14(e)(iv)
shall be provided to Executive on a tax-free basis to the maximum extent
permissible by applicable law.  In order to obtain reimbursement for such
healthcare coverage costs, Executive shall  submit appropriate evidence to the
Company of each periodic payment within thirty (30) days after the payment date,
and the Company shall within thirty (30) days after such submission reimburse
Executive for that payment.  During the period such healthcare coverage remains
in effect hereunder, the following provisions shall govern the arrangement: (a)
the amount of coverage costs eligible for reimbursement in any one calendar year
of such coverage shall not affect the amount of coverage costs eligible for
reimbursement in any other calendar year for which such  reimbursement is to be
provided hereunder; (ii) no coverage costs shall be reimbursed after the close
of the calendar year following the calendar year in which those coverage costs
were incurred; and (iii) Executive’s right to the reimbursement of such coverage
costs cannot be liquidated or exchanged for any other benefit.  To the extent
the reimbursed coverage costs constitute taxable income to Executive, the
Company shall report the reimbursement as taxable W-2 wages and collect the
applicable withholding taxes, and any remaining tax liability shall be
Executive’s sole responsibility, provided that the reimbursed coverage costs
shall not be considered as taxable income to Executive if such treatment is
permissible under applicable law; and

 
 

--------------------------------------------------------------------------------

 

(v)           if the termination occurs prior to the second anniversary of the
Start Date, waiver of the requirement, if any, to repay relocation benefits set
forth in Section 9 as otherwise required by the Company’s Relocation Policy with
such waiver to occur within sixty (60) days following Executive’s Separation
from Service provided that the Release required under Section 14(f) has become
effective during such sixty (60)-day period following any applicable revocation
period."


For purposes of this Agreement, "Separation from Service" shall mean Executive’s
separation from service as determined in accordance with Code Section 409A and
the applicable standards of the Treasury Regulations issued thereunder.


 
5.
Section 14(f) shall be amended to replace the provision in its entirety with the
following:



“(f)           The Severance Benefits payable to Executive under subsection (e)
shall be in lieu of any other severance benefits to which the Executive may
otherwise be entitled upon his termination of employment under any severance
plan, program, policy, practice or arrangement of the Company.  Payment of the
Severance Benefits herein is contingent upon (i) Executive’s execution of a full
and complete release substantially in the form set forth in Exhibit A hereto
within twenty-one (21) days (or forty-five (45) days if such longer period is
required under applicable law) after the date of termination and such Release
becoming effective and enforceable in accordance with applicable law after the
expiration of any applicable revocation period and (ii) resignation from the
Board as of the date of termination.”


 
6.
Section 16(b) shall be amended to replace the provision in its entirety with the
following:



"If a Change of Control occurs on or before the second anniversary of the Start
Date, and within one year following the Change of Control, either the Company
terminates Executive’s employment Without Cause, or the Executive terminates his
employment for Good Reason, then the Company shall pay and provide to the
Executive the rights provided in Section 14(e) except that: (i) in lieu of the
amount set forth in Section 14(e)(i), a payment equal to three times the sum of
(A) Base Salary and (B) the Target Bonus Amount in effect at the time of
termination; and (ii) the Company shall make an additional lump sum payment to
Executive in an amount equal to the cost of obtaining continued healthcare
coverage for himself and his eligible dependents substantially equivalent to the
Company's group healthcare benefits for a period of twelve (12) months following
the end of the twenty-four (24)-month period of coverage reimbursed by the
Company pursuant to Section 14(e)(iv).  The amount of the payment under clause
(ii) shall be determined based on the cost of obtaining such coverage as of the
date of Executive's termination and shall be paid within sixty (60) days
following Executive's Separation from Service.  The continued healthcare
coverage shall not be considered as taxable income to Executive to the extent
that such treatment is permissible under applicable law."


 
7.
Section 16(c) shall be amended to include the following sentence at the end:



“The Gross-Up Payment (including any additional Gross-Up Payment) shall be paid
when the related Excise Taxes are remitted to the tax authorities but no later
than the close of the calendar year following the calendar year in which the
taxes are remitted to the tax authorities.  Notwithstanding anything to the
contrary in the foregoing, any Gross-Up Payment due Executive under this Section
16(c) shall be subject to the holdback and interest provisions of Section 26, to
the extent such payment relates to any amounts and benefits provided to
Executive that  are attributable to his Separation from Service."


 
9.
Section 26 shall be amended to replace the provision in its entirety with the
following:




 
“SECTION 20.
Section 409A.
 



(a)           This Agreement is intended to comply with the requirements of
Section 409A of the Code.  Accordingly, all provisions herein shall be construed
and interpreted to comply with Code Section 409A and if necessary, any such
provision shall be deemed amended to comply with Code Section 409A and the
regulations thereunder.


(b)           Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which Executive becomes entitled under this Agreement
in connection with the termination of Executive’s employment with the Company
shall be made or paid to Executive prior to the earlier of (i) the first day of
the seventh (7th) month following the date of Executive’s Separation from
Service due to such termination of employment or (ii) the date of Executive’s
death, if Executive is deemed, pursuant to the procedures established by the
Board in accordance with the applicable standards of Code Section 409A and the
Treasury Regulations thereunder and applied on a consistent basis for all for
all non-qualified deferred compensation plans subject to Code Section 409A, to
be a “specified  employee” at the time of such Separation from Service  and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Section 26(b) shall be paid in a lump sum to Executive together
with interest for the period of the delay at the prime rate in effect on the
date such payment was first due, and any remaining payments due under this
Agreement shall be paid in accordance with the normal payment dates specified
for them herein.  In addition, if Executive is deemed to be a specified employee
at the time of Separation from Service and there is an amount payable by
Executive to the Company under the Relocation Policy (the "Relocation Amount"),
then notwithstanding Section 14(e)(v), the following provisions shall
apply:  (i) the Company shall waive the requirement to repay the portion of the
Relocation Amount up to the applicable dollar amount under Code Section
402(g)(1)(B), (ii) Executive shall repay to the Company any Relocation Amounts
in excess of such limit (the "Repaid Amount") and (iii) upon the expiration of
the applicable Code Section 409A(a)(2) deferral period, the Company shall pay to
Executive the Repaid Amount in a lump sum together with interest for the period
from the date of Executive’s payment at the prime rate in effect on the date of
such payment.  The specified employees subject to a delayed commencement date
shall be identified on December 31 of each calendar year.  If Executive is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year.”



--------------------------------------------------------------------------------


 
10.
Exhibit A to the Agreement shall be amended to include the following sentence
above the phrase “AGREED AND ACCEPTED, on this _____ day of
______________________, 20___”:



“Executive further represents and acknowledges that Executive has twenty-one
(21) days to consider this Release prior to signing.  Executive further
understands that Executive may revoke this Agreement within seven (7) days of
its execution.  This Release shall not become effective or enforceable until the
seven-day revocation period has expired.”


 
11.
Right to Advice of Counsel.   Executive acknowledges that Executive has had the
right to consult with counsel and is fully aware of his rights and obligations
under Agreement and this Amendment.



 
12.
Except as expressly modified by this Amendment, the provisions of the Agreement
remain unchanged and in full force and effect.



IN WITNESS WHEREOF, Company and Executive have caused this Amendment to be
executed by their duly authorized representative as of the date and year set
forth above.


Cyberonics, Inc.
Daniel J. Moore
   
By:  /s/ Gregory H. Browne                                
By:  /s/ Daniel J. Moore                                    
Title: Vice President, Finance and Chief Financial Officer
     
Date:  December 19, 2008
Date:  December 19, 2008

 